Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Dr. Jung S. Shim on February 22, 2021.
The application has been amended as follows: 
Claim 1 is rewritten as: 
- - A biaxially stretched optical film comprising: a substrate layer, and a primer layer formed on a surface of the substrate layer, wherein the substrate layer is an acrylic resin film which consists essentially of an acrylic resin, a polycarbonate resin in an amount of 1% or more and 10% by weight or less, and an ultraviolet absorber, and the primer layer includes a mixture comprising 70 to 95 parts by weight of a polyester-based resin and 5 to 30 parts by weight of a polyurethane-based resin,
wherein the polyester-based resin is a water-dispersible polyester resin and the polyurethane-based resin is a water-dispersible polyurethane resin, and


wherein at least the substrate layer is biaxially stretched, and the primer layer is stretched together with the substrate layer at least in a transverse (TD) direction relative to a longitudinal (MD) direction, the magnification of the biaxial stretching being 1.2 times to 3.0 times in the MD direction and 1.5 times to 4.0 times in the [[I]] TD direction, and
wherein the biaxially stretched optical film exhibits a transmittance at 380 nm of 5% or less at a thickness of 40 [[pm]] µm, and an adhesive strength of the primer layer in the biaxially stretched film is 1 N/20 mm or higher even after storage at 80°C for 500 hours.- -.
The amendment above merely corrects some typographical errors.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2014/0333999, fails to fairly teach or suggest, even in view of KR 20100084918, JP 2015165301, US 2013/0281601 and     JP 2014051649, the biaxially stretched optical film comprising the specific combination of laminate structure, function, composition, optical and adhesive properties, as amended above.  See Applicant’s arguments regarding the secondary references of KR 20100084918 and JP 2015165301, and regarding Applicant’s showing of unexpectedly superior results using comparative data in the specification, in the remarks section of the response filed on July 8, 2020.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782